DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/21 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 10/4/19 are accepted.

Allowable Subject Matter
The indicated allowability of claims 1 and 3-6 is withdrawn in view of the newly discovered rejection under 35 USC 101 because the claims invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon or an abstract idea) without significantly more.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 6, 8, 11, 13-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 3-5 are directed to abstract ideas. The claims describe An aberration estimating method comprising: acquiring a light intensity distribution of an optical image of an object formed via a target optical system; acquiring an approximated aberration of the target optical system based on the light intensity distribution; determining an initial value of the aberration of the target optical system based on the approximated aberration; and estimating an aberration of the target optical system using the initial value, wherein the initial value is determined based on an aberration obtained by removing an image shift component and a defocus component from the approximated aberration.
Claim 6 is directed to abstract ideas. The claims describe an aberration estimating apparatus comprising: an image sensor configured to acquire a light intensity distribution of an optical image of an object formed via a target optical system; and a controller configured to estimate an aberration of the target optical system based on the light intensity distribution, wherein the controller: acquires an approximated aberration of the target optical system based on the light intensity distribution; and determines an initial value of the aberration of the target optical system used in estimating the 
Claims 8, 11, 13-21 are directed to abstract ideas. The claims describe an aberration estimating method comprising: acquiring a plurality of light intensity distributions of an optical image of an object formed via a target optical system at a plurality of defocus positions; acquiring an approximated aberration of the target optical system based on at least two of the plurality of defocus positions and light intensity distributions acquired at the at least two of the plurality of defocus positions; determining an initial value of the aberration of the target optical system based on the approximated aberration; and estimating an aberration of the target optical system using at least two of the plurality of light intensity distributions and the initial value, wherein the approximated aberration is calculated using a transport of intensity equation.

Claims 1, 6 and 8 will be addressed below according to the 2019 Patent Eligibility Guidelines.
Step 1
Claims 1 and 8 recite a method and claim 6 recites an apparatus.
Step 2A Prong One
The limitations in claims 1 and 11 “acquiring a light intensity distribution…..via a target optical system; acquiring an approximated aberration …….on the light intensity distribution; determining an initial value …….on the approximated aberration; and estimating an aberration …….wherein the initial value ….. from the approximated 
Step 2A Prong Two
The claims fails to recite any additional elements that impose a meaningful limitation on the judicial exception. Thus, it is not seen that the claims as a whole integrates the metal process or mathematic formula into a practical application.
Step 2B
The claims further fail to recite any additional elements that amount to significantly more than the judicial exception.
	Concerning claims 3-4, 11, 13-20, such also fail to recite any additional elements that amount to significantly more than the judicial exception.
	Claims 5 and 21 are seem to recite additional elements such as “computer readable storage medium”. Claim 6 is seem to recite additional elements such as “image sensor” and “a controller”. Merely reciting computer readable storage medium, image sensor and controller do not integrate the mental process or mathematic formula into a practical application. Thus, claims 5, 6 and 21 are also ineligible under step 2A prong 2. Also, an apparatus having image sensor and controller to perform functions is notoriously well known in the art. The addition of the elements in the claims amounts to no more that applying the mental process or mathematical formula using a well-known method, which is not significantly more than the judicial exception. Thus, claims 5, 6 and 21 are also ineligible under step 2B.

The courts have decided: Phenomena of nature, though just discovered, mental processes, abstract intellectual concepts, are not patentable, as they are the basic tools of scientific and technological work (Gottschalk v Benson, 409 U.S.63, 175 USPQ 673
(1972)). It is well established that the mere physical or tangible nature of additional elements, such as a data input or detection step, does not automatically confer eligibility on a claim directed to an abstract idea (see Alice Corp. Pty. Ltd. v CLS Bank Inti., 573
US,134S.Ct. 2347, 110 USPQ.2d 1976 (2014)). Subject matter eligibility examples with regard to Abstract Ideas are found at: http:/Awww.uspto.gov/sites/default/files/documents/abstract_idea_examples.paf.
Therefore, the claimed subject matter does not recite patent eligible subject matter under 35 USC §101.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8, 11, 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Watanabe (2016/0275656) discloses an image processing apparatus  
 a data storage unit configured to store information on first optical characteristic data;  a data generation unit  configured to generate second optical characteristic data based on the first optical characteristic data related to the shot image and defocus  characteristic data;  and a restoration unit configured to restore the shot image based on the second optical characteristic data, wherein the data generation unit is configured to combine, for each position of the shot image, the first optical characteristic data with the defocus characteristic data to generate the second optical characteristic data (par. [0040], [0045], [0048]-[0050]). 
	The references fail to disclose steps such as “acquiring a light intensity distribution of an optical image of an object formed via a target optical system”, “acquiring an approximated aberration of the target optical system based on the light intensity distribution” and “estimating an aberration of the target optical system using the initial value, wherein the initial value is determined based on an aberration obtained by removing an image shift component and a defocus component from the approximated aberration”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            August 20, 2021